Citation Nr: 1214368	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971, to include service in Vietnam.  His awards and decorations include a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia. 

This case has previously come before the Board.  In March 2011, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2010 hearing. 


FINDING OF FACT

The competent and probative evidence does not establish a chronic back disability is related to service.  


CONCLUSION OF LAW

A chronic back disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002), 38 C.F.R. §§ 3.303, 3.304 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection, and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In addition, the notice informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded. 

In addition, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, to include VA treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in August 2011 and the report of examination and opinion are adequate for a determination.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA treatment records.  

In addition, the Veteran has been afforded a hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the AVLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The AVLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for a service connection.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any of the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

II.  Service Connection 

The Veteran asserts entitlement to service connection for a back disorder.  Having considered the evidence, the Board finds service connection is not warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board finds that there has been substantial compliance with the March 2011 remand.  Additional VA records have been associated with claims file and the Veteran was afforded a VA examination.  Thus, the Board is able to proceed to a determination. 

Next, as reflected in his DD Form 214, the Veteran's decorations and awards include a Combat Infantry Badge and a Vietnam Campaign Medal, and service connection for posttraumatic stress disorder (PTSD) was established in an August 2007 rating decision based, in part, on the May 2007 VA examination report noting a history of in-service stressors to include having been injured when a mine hit his armored personnel carrier at which time he injured back.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable to the claim on appeal.  In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a Veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  The Board notes that Section 1154(b) does not create a statutory presumption and current disability must be shown.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.").  

After careful consideration of the Veteran's testimony and the medical records, the Board finds that the preponderance of the evidence is against his claim for service connection for a back disability.  There is no credible and competent evidence to show an etiological relationship between the back injury sustained in service and the current low back disability. 

The August 2011 VA examiner diagnosed the Veteran as having lower back pain.  He later explained this disability was consistent with lumbar strain.  Thus, there is medical evidence of a current disability, and the first element of service connection has been met.  

At his January 2010 hearing, the Veteran testified that he hurt his back during service when the armored personnel carrier in which he was riding ran over a mine that exploded, throwing him more than four feet into the air after which he landed flat on his back on an asphalt surface.  Transcript at 4-6 (2010).  He added that while his back has hurt since that time, he did not seek medical treatment until much later.  Id at 7.  

Although the Veteran's service treatment records are negative for reports of treatment or a diagnosis of a back disability, the injury he describes is consistent with the circumstances and conditions of his service.  Therefore, as a combat Veteran, his statement alone is sufficient to establish that he sustained a back injury during service, and the second element of service connection has also been met.  38 U.S.C.A. § 1154(b).  

Even though the evidence shows that the Veteran sustained an injury to his low back during service and that he has a current low back disability, this is not sufficient to establish service connection.  There must still be evidence of an etiological relationship between the injury in service and the current back disability.  In other words, the evidence must show that the back injury sustained in service was not an acute condition that resolved without residual disability but that it resulted in a chronic disability.  Unfortunately, the preponderance of the evidence is against a finding that such a relationship exists. 

As noted, the Veteran is competent to report the back symptoms he has experienced since service, and he has testified to having experienced back pain ever since his initial injury.  However, the Board must find that the Veteran's memory is not supported by the evidence, and is in fact specifically contradicted by his previous statements.  The April 1971 separation examination report shows the spine and musculoskeletal system were normal.  More importantly, on the accompanying medical history to the separation examination report, the Veteran specifically denied having or having had back trouble of any kind.  Therefore, his current statements of having experienced continuous symptoms since his injury are not credible.  Moreover, the initial documented evidence of back complaints is in 2007, decades after service.  The long time lapse between service and any documented evidence of symptoms can be considered, along with other factors, as evidence of whether an injury or disease incurred in service resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Therefore, to the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record.  

Similarly, it should be noted that there is no evidence of arthritis of the spine within the first year of discharge from service, so that it would be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The only competent medical opinion also fails to establish a relationship between the injury in service and the current disability.  The August 2011 VA examiner determined that the Veteran's back disorder is not a result of service noting that the Veteran's lumbar strain is not consistent with the type of disorder that would be expected as a result of falling on his back due to an explosion during service.  The X-ray studies were negative for findings of arthritis or fracture.  The examiner stated that normal imaging studies of the lower back argued against any traumatic event causing back pain as would be expected if the cause was from an explosion and fall occurring years prior to the imaging.  Instead, the August 2011 VA examiner concluded that the Veteran's back disability was more consistent with mechanical back pain (lumbar strain).  The Veteran's morbid obesity was also a major contributor to his current back disability.  The Board notes that the history used by the examiner to reach this determination was accurate, and the examiner has provided reasons and bases to support his opinion.  

The Board notes that the January 2009 rating decision reflects that service connection for tinnitus was established as directly related to service, and to the extent that the testimony at the hearing was to the effect that the finding of service connection for tinnitus was based on the mine explosion noted above, the December 2008 VA examination upon which the determination was based, in part, notes noise exposure during service not only from mine explosions but also from small arms fire, jet aircraft engines and the like.  Regardless, such does not establish that the Veteran has a chronic back disability related to in-service disease or injury.  

In summary, a chronic back disability is not shown during service or within the initial post service year, the initial documented evidence relative to a back disorder is decades after service and the medical evidence establishes that the Veteran's current back disorder is not related to in-service disease or injury.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  


ORDER

Service connection for a back disability is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


